Citation Nr: 0738795	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1943.  He died in June 1993, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant and her son testified before the undersigned at 
a February 2006 Travel Board hearing.  A transcript has been 
associated with the file.

The Board remanded this case in September 2005 and March 
2006.  In September 2007, the Board granted a motion to 
advance the case on the docket due to the appellant's 
advanced age.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) 
(2007).
It returns now for appellate consideration.


FINDINGS OF FACT

1.  The veteran died in June 1993.  The immediate cause of 
death was cerebral infarction due to peripheral vascular 
disease; no other significant causes or contributory 
illnesses were listed.

2.  At the time of his death, the veteran was service-
connected for eczematoid dermatitis, rated at 10 percent.
3.  The preponderance of the evidence shows that the 
disabilities that caused or contributed to the veteran's 
death are not related to any in-service disease or injury.

4.  The veteran did not die as a result of his service-
connected disability, and he did not have a permanent total 
service-connected disability during his lifetime.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

During the veteran's lifetime, he was service-connected for 
eczematoid dermatitis, rated at 10 percent.

The veteran died in June 1993.  His death certificate lists 
the cause of death as cerebral infarction, with peripheral 
vascular disease (PVD) listed as a significant condition 
contributing to death.  The veteran also had related 
diagnoses of coronary artery disease (CAD) and hypertension.

In this case, the record shows that the veteran's strokes and 
PVD were manifestations of arteriosclerotic vascular disease, 
a form of arteriosclerosis.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arteriosclerosis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence that 
the veteran's arteriosclerosis or related conditions became 
manifest within one year of service.  Thus, these conditions 
cannot be considered presumptively service-connected.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's strokes, PVD, and other 
manifestations of his arteriosclerotic vascular disease 
(including myocardial infarctions, CAD, and hypertension) on 
a direct basis.

The Board cannot find evidence that any of these conditions 
were incurred in service.  The veteran's service medical 
records contain no diagnosis or treatment for strokes, PVD, 
CAD, hypertension, myocardial infarctions, or 
arteriosclerotic vascular disease of any kind.  The first 
medical evidence of record pertinent to the veteran's 
circulatory disabilities is a VA treatment report from July 
1989, which diagnosed the veteran with, in pertinent part, a 
left cerebrovascular accident with multi-infarct dementia, 
hypertension, and CAD.  That report also states that the 
veteran had a myocardial infarction in 1976, with a 
subsequent coronary artery bypass graft in 1980, and 
longstanding hypertension.  There is no connection anywhere 
in the record between these diagnoses and the veteran's 
period of service.  Indeed, the appellant does not contend 
that these conditions were due to service.  Therefore, the 
veteran's circulatory disability, as manifested by strokes, 
myocardial infarctions, PVD, CAD, and hypertension, cannot be 
service-connected as the cause of the veteran's death.  See 
Harvey, supra.

The appellant contends that the veteran's service-connected 
eczematoid dermatitis caused him severe pain and anxiety, 
which aggravated the non-service-connected disabilities and 
led to his death.  The Board acknowledges that the appellant 
is competent to give evidence about what she observed; for 
example, she is competent to discuss the veteran's functional 
limitations, such as shortness of breath or painful motion.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

It is for this reason, as well, that the various lay 
statements submitted by the appellant in May 2003 from 
friends and family are not probative evidence in this case.  
For the most part, the statements merely echo the appellant's 
contentions that the veteran suffered recurring skin 
problems, which caused him pain, and recount his medical 
history of heart attacks, etc.  To the extent these 
statements attempted to connect the veteran's skin problems 
with his death, the persons involved simply did not possess 
the knowledge or experience needed to make their opinions 
probative evidence.  The statement from Y.H. indicates that 
she was a medical aide at the nursing home where the veteran 
resided before his death, but it does not contain any opinion 
as to the etiology of the cause of the veteran's death.  Dr. 
Clark and Dr. Thomas treated the veteran before his death for 
skin problems, but neither physician opined as to the 
etiology of the cause of the veteran's death.  

In March 2005, the appellant submitted a medical opinion from 
her private physician which stated, in pertinent part, that 
"the extreme pain [the veteran] has suffered, the loss of 
teeth within five years of discharge from service, the 
recurring skin breakouts, the prostate surgery, his 
underlying heart condition, and the cerebral infarction that 
later took his life, was more likely than not the cause of 
death."

In March 2006, the appellant's claim was remanded for a VA 
medical opinion as to whether the veteran's service-connected 
eczematoid dermatitis more likely than not aggravated the 
conditions that caused the veteran's death or otherwise 
significantly contributed to it.  Based on a review of the 
veteran's claims file and medical records, the physician 
concluded that eczematoid dermatitis less likely than not 
caused or contributed to the veteran's death in any way.  The 
examiner pointed to the combination of the veteran's 
longstanding history of arteriosclerotic vascular disease, 
hypertension, and smoking as the cause of the veteran's 
death.

To the extent that the March 2005 private medical opinion 
submitted by the appellant contradicts the March 2006 VA 
medical opinion, the Board finds that the probative value of 
the VA opinion is greater, as it is more detailed, consistent 
with other evidence of record, and involved a review of the 
claims file.  Furthermore, the private medical opinion is 
less compelling as it consists primarily of a list of the 
veteran's disabilities and the unexplained conclusion that 
all of the enumerated disabilities contributed to the 
veteran's death.  The Board thus finds that the veteran's 
eczematoid dermatitis was less likely than not a cause or 
contributing factor to the veteran's death.

Although the Board is extremely sympathetic to the 
appellant's situation and does not doubt that the veteran 
suffered from various medical problems during his lifetime, 
the medical evidence simply does not support the claim for 
service connection for the cause of the veteran's death.  The 
conditions that caused the veteran's death, including all 
manifestations of his arteriosclerotic vascular disease and 
hypertension, were not and cannot be service connected by 
themselves.  The veteran's eczematoid dermatitis was service-
connected, but the preponderance of the evidence is against 
any relationship between eczematoid dermatitis and the causes 
of death.  The Board thus concludes that the preponderance of 
the evidence shows that the veteran did not die as a result 
of a service-connected disability; hence, the claim for 
service connection for the cause of the veteran's death must 
be denied.  See Harvey, supra.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert, 1 Vet. App. at 53.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

The Board notes that, in March 2006, the appellant's claim 
was remanded for, inter alia, insufficient VCAA notice.  
Subsequently, a letter dated in April 2006 fully satisfied 
these duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  The April 2006 letter 
told her to provide any relevant evidence in her possession. 
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice in April 2006, she was provided two months to 
respond with additional argument and evidence, and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the appellant in July 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board further notes that the Court recently has held 
that, in the context of a claim for cause of death benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held 
that, unlike a claim to reopen, an original cause of death 
claim imposes upon VA no obligation to inform a claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id.

The April 2006 letter fully satisfied two of Hupp's duty to 
notify provisions.  It provided an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on both a previously service-connected 
condition and on conditions not yet service-connected.  See 
Hupp, supra.  Though the April 2006 letter failed to state 
the condition for which the veteran was service-connected at 
the time of his death, the Board finds that this was 
nonprejudicial to the appellant.  The April 2006 letter 
directed the appellant's attention to previous SSOCs, and the 
appellant had actual knowledge of the veteran's service-
connected conditions, as evidenced by her statements in the 
February 2006 Travel Board hearing.  Thus, the Board finds 
that VA satisfied its duty to notify with respect to Hupp.  
See, e.g., Sanders v. Nicholson, 487 F. 3d 881 (2007) 
(holding that a showing of actual knowledge can cure notice 
defects).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.

A medical opinion as to the possible relationship between the 
veteran's service-connected disability and the cause of his 
death was obtained in February 2007.  Further examination or 
opinion is not needed on the claims because the preponderance 
of the evidence is against the conclusion that the cause of 
the veteran's death is associated with the veteran's service-
connected eczematoid dermatitis.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the claim for service connection for the cause 
of the veteran's death, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


